            Case 1:21-mj-00128-DLP Document 2 Filed 02/12/21 Page 1 of 10 PageID #: 2
AO 91 (Rev. 11/11) Criminal Complaint


                                     UNITED STATES DISTRICT COURT
                                                                 for the
                                                    Southern District
                                                  __________ Districtof
                                                                      ofIndiana
                                                                         __________
                                                                                                          6($/('

                  United States of America                          )
                             v.                                     )
                                                                    )      Case No.
                                                                    )                 1:21-mj-0128-DLP
              JESSE DAVON HOLLOWAY,                                 )
                                                                    )
                                                                    )
                          Defendant(s)


                                                  CRIMINAL COMPLAINT
         I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of                   January 31, 2021              in the county of                Marion         in the
     Southern          District of             Indiana          , the defendant(s) violated:

            Code Section                                                      Offense Description
18 U.S.C. § 659                                  Theft of Interstate Shipment
21 U.S.C. § 844(a)                               Simple Possession of Controlled Substance




         This criminal complaint is based on these facts:
See attached affidavit.




         ✔ Continued on the attached sheet.
         u

                                                                                              /s/ Samuel A. Chandler
                                                                                               Complainant’s signature

                                                                                        Samuel A. Chandler, U.S. DEA
                                                                                                Printed name and title

$WWHVWHGWRE\WKHDSSOLFDQWLQDFFRUGDQFHZLWKWKHUHTXLUHPHQWVRI)HG5&ULP3E\
    WHOHSKRQLF                    UHOLDEOHHOHFWURQLFPHDQV

Date:     February 12, 2021
                                                                                                  Judge’s signature

City and state:                          Indianapolis, IN                         Hon. Doris L. Pryor, U.S. Magistrate Judge
                                                                                                Printed name and title
  Case 1:21-mj-00128-DLP Document 2 Filed 02/12/21 Page 2 of 10 PageID #: 3




                  AFFIDAVIT IN SUPPORT OF CRIMINAL COMPLAINT

       I, Samuel Chandler, a Task Force Officer with the U.S. Drug Enforcement Administration

(“DEA”), being first duly sworn, depose and state as follows:

                      INTRODUCTION AND AGENT BACKGROUND

       1.      Introduction. I make this affidavit in support of an application for a Criminal

Complaint for JESSE DAVON HOLLOWAY for violations of 18 U.S.C § 659 (Theft from

Interstate Shipment) and 21 U.S.C. § 844(a) (Simple Possession of a Controlled Substance).

       2.      Your Affiant. I am a Task Force Officer with the Drug Enforcement

Administration (DEA), United States Department of Justice. I am an investigative or law

enforcement officer within the meaning of Section 2501(7) of Title 18, United States Code; that

is, an officer of the United States who is empowered by law to conduct investigations of, and to

make arrests for, offenses enumerated in Title 18, United States Code, Section 2516. I have been

a Deputy Sheriff for the Hendricks County Sheriff’s Department (HCSD) since 2008 and a Task

Force Officer with DEA since 2017. As a part of my DEA duties, I am responsible for investigating

criminal violations such as conspiracy to distribute and to possess with intent to distribute controlled

substances, distribution of controlled substances, and possession with the intent to distribute

controlled substances, in violation of Title 21, United States Code, Sections 846 and 841(a)(1), and

the laundering and concealing of proceeds from drug trafficking in violation of Title 18, United

States Code, Sections 1956 and 1957. I have personally participated in narcotics investigations. I

am familiar with and have participated in all of the normal methods of investigation, including,

but not limited to visual surveillance, the general questioning of witnesses, the use of informants,

the use of pen registers, the execution of search warrants, and undercover operations. I have been

involved in various types of electronic surveillance and in the debriefing of defendants, witnesses,


                                                   1
  Case 1:21-mj-00128-DLP Document 2 Filed 02/12/21 Page 3 of 10 PageID #: 4




and informants, as well as others who have knowledge of the distribution and transportation of

controlled substances. I have received training in investigations involving transporting and

distributing multiple controlled substances, including methamphetamine. I am familiar with the

ways in which drug traffickers conduct their business, including, but not limited to their methods

of importing and distributing controlled substances, their use of telephones, and their use of

numerical codes and code words to conduct their transactions.

       3.      Sources of Information. The statements contained in this affidavit are based in

part on my direct involvement in this investigation; on my experience and background as a Task

Force Officer of the DEA; on information provided by and conversations held with other law

enforcement officers, including Special Agents/Task Force Officers of the DEA, other law

enforcement officers, and others described below; and on a review of records and surveillance

video footage. I have not included each and every fact that has been revealed through the course

of this investigation. I have set forth only the facts that are sufficient to establish probable cause

for the issuance of the Criminal Complaint.

                                         THE CHARGES

       4.      Based on the facts set forth in this affidavit, on or about January 31, 2021, in the

Southern District of Indiana, the defendant,

                                 JESSE DAVON HOLLOWAY,

unlawfully, willfully and knowingly, and with intent to convert to his own use, did steal, take, and

obtain through fraud or deception from a warehouse distribution facility, located at 7590 Empire

Drive, Indianapolis, Indiana 46219, owned and operated by CVS Health or its subsidiaries, goods

and chattels of a value in excess of $1,000, that is, approximately 222 bottles of promethazine with

codeine syrup, a Schedule V controlled substance, which were moving as, were part of, and



                                                  2
  Case 1:21-mj-00128-DLP Document 2 Filed 02/12/21 Page 4 of 10 PageID #: 5




constituted an interstate shipment of freight, express, and other property from CVS Health or its

subsidiary from outside the State of Indiana, through the warehouse distribution facility in Indiana,

to CVS retail stores throughout multiple States. Furthermore, as a result, the defendant, JESSE

HOLLOWAY, knowingly possessed, without authorization, a controlled substance.

       All of which is in violation of 18 U.S.C. § 659 and 21 U.S.C § 844(a).

       5.      The elements of the offenses committed by the defendant are as follows:

               a.      Theft of Interstate Shipment, 18 U.S.C. § 659

                       FIRST:         The defendant stole or unlawfully took the goods or
                                      chattels described herein;

                       SECOND:        The defendant did so with the intent to convert the goods or
                                      chattels to his own use;

                       THIRD:         The goods or chattels were moving as, or were a part of, an
                                      interstate shipment of property; and

                       FOURTH:        The goods or chattels had a value of $1,000 or more.

               b.      Simple Possession of Controlled Substance, 21 U.S.C. § 844(a)

                       FIRST:         The defendant knowingly possessed a controlled substance;
                                      and

                       SECOND:        The defendant knew the substance was some kind of a
                                      controlled substance.

                                      PROBABLE CAUSE

                                           Background

       6.      On February 4, 2021, CVS Health legal counsel Mark Vernazza notified the DEA

Indianapolis District Office Diversion Investigator (DI) Andrew Ratcliff of the suspected theft of

promethazine with codeine syrup from the CVS Indianapolis Distribution Facility located at 7590

Empire Drive, Indianapolis, Indiana 46219, which is within the Southern District of Indiana.




                                                 3
  Case 1:21-mj-00128-DLP Document 2 Filed 02/12/21 Page 5 of 10 PageID #: 6




       7.      CVS Health is a healthcare company headquartered in Rhode Island that, among

other things, owns CVS Pharmacy, a nationwide retail pharmacy chain. CVS Pharmacy is

authorized to and does dispense controlled substances, including promethazine with codeine syrup,

a Schedule V Controlled Substance. According to CVS staff, promethazine with codeine syrup is

manufactured by Tris Pharma Inc., in Monmouth Junction, New Jersey, and is shipped to the CVS

Indianapolis Distribution Facility via a third-party logistic corporation, RxCrossroads 3PL LLC,

located in Mason, Ohio. In turn, the CVS Indianapolis Distribution Facility, an over one-million-

square-foot warehouse, supplies, among other things, controlled substances, including

promethazine with codeine syrup, to CVS retail stores in multiple states in the Midwest, including

Indiana, Ohio, Wisconsin, Illinois, and Kentucky.

       8.      Access to the CVS Indianapolis Distribution Facility is controlled electronically.

Controlled substances were stored in a separately secured section of the facility known as the

pharmacy.    Access to the pharmacy was also controlled electronically.            Employees of the

distribution facility are assigned uniquely identifiable access cards that allow access to the facility,

as well as more specific access to certain portions of the facility, should it be necessary for the

performance of their job duties. CVS maintains data regarding the specific access cards used to

access the facility and its various sections.

       9.      The CVS Indianapolis Distribution Facility has multiple surveillance cameras at

various vantage points inside and outside the warehouse, including around the pharmacy section.

Surveillance footage is maintained digitally for only a period of time before being overwritten.

       10.     Jesse Davon HOLLOWAY, date of birth XX/XX/1987, was employed by CVS

Health, or a subsidiary thereof, as a pharmacy supervisor at the CVS Indianapolis Distribution

Facility. According to the Indiana Bureau of Motor Vehicles, HOLLOWAY is identified as a 33-



                                                   4
  Case 1:21-mj-00128-DLP Document 2 Filed 02/12/21 Page 6 of 10 PageID #: 7




year-old black male, approximately 5’11” in height, approximately 180 pounds in weight, with

brown eyes and black hair. Based on interviews with CVS Indianapolis Distribution Facility

management and loss prevention personnel, HOLLOWAY was hired in January 2020. His duties

included supervising the daily operations of the pharmacy distribution activities of the distribution

center, which included receiving, storing, and shipping controlled substances. HOLLOWAY had

an office in the facility. HOLLOWAY was assigned a uniquely identifiable access card that gave

him access to the facility as well as the pharmacy section that contains controlled substances.

Based on CVS records, HOLLOWAY resided at 11838 Rossmore Drive, Indianapolis, Indiana

46235.

                                 CVS Discovery of Missing Drugs

         11.    From interviews with management and loss prevention personnel, investigators

learned that on Wednesday, February 3, 2021, CVS management became aware of missing

promethazine with codeine syrup from the secure pharmacy area. CVS’s internal review identified

approximately 259 missing cases of the drug between approximately December 12, 2020 (the date

of the last quarterly inventory which revealed no discrepancies) and February 3, 2021. Each case

contained six 473 mL bottles, for a total of approximately 1,554 missing bottles.

                a.      Your affiant knows, through his training and experience, that it is highly

         unlikely that 1,554 bottles of promethazine with codeine syrup is appropriate for use by an

         individual during a two-month time period. Instead, your affiant knows based on training

         and experience that such a quantity of promethazine with codeine syrup obtained during

         less than two months is consistent with the distribution of said substance.

                b.      Indeed, your affiant, through his training and experience, is aware that

         promethazine with codeine is a highly diverted controlled substance with significant street



                                                  5
  Case 1:21-mj-00128-DLP Document 2 Filed 02/12/21 Page 7 of 10 PageID #: 8




       value. It is known to your affiant that the street-level distribution value of promethazine

       with codeine syrup is approximately $50 per ounce (473 mL equals approximately 16

       ounces).     This places the total street value of the stolen controlled substances at

       approximately $1 million (259 cases x 6 bottles per case x 16 ounces per bottle x $50 per

       ounce).

       12.       After discovery of the missing drugs, on Wednesday, February 3, 2021, CVS

management and loss prevention initiated an internal review regarding the missing promethazine

with codeine syrup. As the review was underway, HOLLOWAY unexpectedly left the facility.

Since then, HOLLOWAY has not returned to work and has been unresponsive to attempted phone

contact.

             CVS Access Card Data for HOLLOWAY and Surveillance Video Footage

       13.       On February 5, 2021, investigators reviewed access data for the access card

assigned to HOLLOWAY, which CVS loss prevention personnel compiled. Investigators focused

first on the earliest date of weekend access to the pharmacy section by HOLLOWAY’s access card

when surveillance video footage would likely still be available, which was Sunday, December 13,

2020. Investigators then focused on the latest date of weekend access to the pharmacy section by

HOLLOWAY’s access card, which was Sunday, January 31, 2021. Investigators reviewed video

surveillance footage for both dates. (Investigators are still in the process of reviewing video

surveillance footage for dates in between December 13, 2020 and January 31, 2021.)

       14.       December 13, 2020. Footage taken on December 13, 2020, showed an individual

identified by CVS staff as HOLLOWAY, wearing dark clothing including a dark colored hooded

sweatshirt access the secure pharmacy area. The individual loaded several boxes consistent with

those containing promethazine with codeine syrup into a cart. The individual then entered an



                                                6
  Case 1:21-mj-00128-DLP Document 2 Filed 02/12/21 Page 8 of 10 PageID #: 9




office area and accessed the office assigned to HOLLOWAY. The individual retrieved multiple

CVS green shipping totes and took them into the office. The individual emerged from the office

with empty cardboard boxes and discarded them in the trash. The individual then emerged from

the office with CVS green totes and took them through the facility to the north exterior entrance

where they were placed for later retrieval. The individual then walked through the facility to the

southern parking lot. A white sedan can then be seen arriving at the north entrance where the

individual then removed the totes from CVS premises.

       15.     January 31, 2021. Footage taken on January 31, 2021, showed an individual

identified by CVS staff as HOLLOWAY, wearing a red shirt, gold or silver necklace with an

emblem or charm hanging on it, dark baseball cap, black hooded jacket with fur hood liner and an

emblem on the left side, and blue jeans with faded front the secure pharmacy area. While in the

area, the individual loaded approximately thirty-seven (37) cases of promethazine with codeine

syrup onto a rolling cart. The individual then moved through the facility to a north exterior

entrance where the controlled substances were placed for later retrieval. The individual walked

through the facility to the southern parking lot. The individual then arrived at the north entrance

in a black sedan, which was backed into a parking spot directly across from the exterior entrance.

The individual then loaded the boxes into the vehicle and departed.

               a.     CVS staff informed investigators that the cost associated with the stolen 37

       cases of promethazine with codeine syrup exceeded $1,000.

               b.     A review of Indiana Bureau of Motor Vehicles records revealed that a 2021

       black Kia sedan, license plate “ARIESJ”, VIN 5XXG64J28MG046166, is registered to

       HOLLOWAY at 11838 Rossmore Drive, Indianapolis, Indiana 46235. This registration

       was issued on or about February 3, 2021.



                                                7
  Case 1:21-mj-00128-DLP Document 2 Filed 02/12/21 Page 9 of 10 PageID #: 10




               c.     Prior to this date, this license plate was used on a 2018 White Kia Sedan,

       VIN 5XXGU4L3XJG200545, registered under his name at 11838 Rossmore Drive,

       Indianapolis, Indiana 46235.

              Search Warrant Executed at 11838 Rossmore Drive, Indianapolis, Indiana

       16.     On February 5, 2021, a federal search warrant was obtained under cause number

1:21-mj-0113 for the premises of 11838 Rossmore Drive, Indianapolis, Indiana 46235. During

the execution of that search warrant, investigators located multiple pieces of mail addressed to

HOLLOWAY including a letter from CVS Pharmacy Inc., agent for CVS INDIANA, LLC, labeled

“Important Tax Return Document Enclosed.” Additionally, Investigators recovered a social

security card in the name of Jesse HOLLOWAY XXX-XX-3957, as well as a protective order

against HOLLOWAY issued by the State of Indiana, County of Hancock.

       17.     Investigators also found multiple pairs of blue jeans with a faded front, and red

shirts. Investigators did not find the gold or silver necklace with an emblem or charm hanging on

it or the black hooded jacket with fur hood liner and an emblem on the left side.

       18.     Investigators also located a device used for counting currency, along with currency

wrapper bands, including bands stating “$2,000”. Additionally, investigators found a title for a

Kia K5 GT Line, VIN 5XXG64J28MG046166 in the name of Jesse Davon HOLLOWAY, 11828

Rossmore Drive, Indianapolis, IN 46235.

     HOLLOWAY has not Returned to Work and his Current Whereabouts are Unknown

       19.     During the execution of the search warrant on February 5, investigators spoke with

Darryl Kemp, an individual who lived with HOLLOWAY at 11838 Rossmore Drive. Kemp stated

that a couple of days before, HOLLOWAY told him that he had quit his job and would be taking

a trip but did not provide additional details. HOLLOWAY was not observed during the execution


                                                8
   Case 1:21-mj-00128-DLP Document 2 Filed 02/12/21 Page 10 of 10 PageID #: 11




 of the search warrant. And, on February 11, 2021, CVS personnel informed investigators that

 HOLLOWAY had not returned to work since he abruptly left on February 3.

                                         CONCLUSION

        20.     Based on the facts set forth in this affidavit, I respectfully submit that there is

 probable cause to believe that the defendant, JESSE DAVON HOLLOWAY, has committed

 violations of 18 U.S.C § 659 (Theft from Interstate Shipment) and 21 U.S.C. § 844(a) (Simple

 Possession of a Controlled Substance), as described herein. Accordingly, I respectfully request

 that the Court Issue the Criminal Complaint charging JESSE DAVON HOLLOWAY accordingly,

 and issue a Warrant for his arrest.



        I swear under penalty of perjury that the foregoing is true.



                                                      Respectfully submitted,

                                                      /s/ Samuel A. Chandler
                                                      Samuel A. Chandler
                                                      Task Force Officer
                                                      U.S. Drug Enforcement Administration



        Subscribed and sworn to me, pursuant to Federal Rules of Criminal Procedure 4.1 and
 41(d)(3), by reliable electronic means.



                                                      Hon. Doris L. Pryor, Magistrate Judge
                                                      United States District Court
Date: February 12, 2021                               Southern District of Indiana




                                                  9
